DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 11/2/2021, is acknowledged.  Claim 1 is amended; Claims 2 and 10 are canceled.  No new matter is present.  Claims 1, 3-8, and 11-12 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fugono et al. (US 8784580).
With respect to Claim 1, Fugono teaches a copper alloy with a composition, in weight%, as follows (col. 2, ln. 21-47; col. 3, ln. 3 to col. 4, ln. 10):

Claim 1
Fugono
Ni
0.01-3.0
1.5-4.5
Si
0.01-1.0
0.3-1.0
Sn
0.05-4.0
0.01-1.3
Cu
80-91.52
Balance with inevitable impurities
Zn
4.21-19.93
0.01-5.0


Thus, Fugono teaches a copper alloy with compositional ranges overlapping each of the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.  
Fugono further teaches that the copper alloy is strengthened with fine Ni-Si compound precipitates (col. 4, ln. 46-50), and thus constitutes a “precipitation-strengthened copper alloy.”  In particular, Fugono teaches controlling the processing of the alloy to obtain fine Ni-Si precipitates on grain boundaries with a size of from 30 to 300 nm and additional precipitates “from several nanometers to thirty (30) nanometers, and most of which have a grain size of less than (10) nanometers.”  Thus, Fugono is deemed to teach a copper alloy with a content of NiSi phase precipitates with a particle diameter of 50 nm or less, overlapping the instantly claimed range.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  MPEP § 2144.05.  
With respect to Claims 4-6 and 10-12, Fugono teaches a copper alloy which may optionally further comprise one or more of Co: 0.0001-0.1%, Fe: 0.0001-0.1%, P: 0.0001-0.1%, Mg: 0.005-0.2%, B: 0.0001-0.1%, Cr: 0.001-0.3%, and Mn: 0.01-0.5% (col. 3, ln. 21 to col. 4, ln. 10).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges. MPEP § 2144.05.  

With respect to Claim 8, Fugono teaches a copper alloy with excellent bending workability (col. 2, ln. 5-11; Table 2); however, the reference teaches bending workability properties measured by W-bending tests, not a 90° test, as instantly claimed.  One of ordinary skill in the art would recognize that a material meeting the bending workability test of Fugono would be expected to pass the bending workability tests of the instant claim.  Moreover, as Fugono teaches a copper alloy with excellent bending workability having substantially the same composition, structure including Ni-Si phase precipitates, and properties such as yield strength and conductivity, it would necessarily be expected to result in the same properties, including bending workability. MPEP 2112.01.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fugono et al. (US 8784580), as applied to Claim 1 above, in view of Ogura et al. (US 6334915)(previously cited).
	With respect to Claim 3, Fugono is silent as to the X-ray diffraction intensities of the copper alloy.
Ogura teaches a copper alloy with compositional ranges substantially overlapping that of Fugono and the instant claims and further teaches controlling relative contents of X-ray diffraction intensities of {200}, {311}, and {220}, for example, by controlling heat treating conditions and cold rolling conditions, in order to obtain good bending formability. (col. 6, ln. 48-67).  The instant claim does not 
Thus, Fugono and Ogura are both drawn to copper alloys with a fine Ni-Si precipitate phase and drawn to shared utility of improved bending formability.  It would have been obvious to one of ordinary skill in the art to modify the copper alloy of Fugono to obtain X-ray diffraction intensities having a relationship of {220}/({200} + {311}) of approximately 1.4, as taught by Ogura, by controlling processing the copper alloy in order to enhance the bending formability of the alloy.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the relative content of such intensities, in order to control the properties of the copper alloy, such as bending formability.

Response to Arguments
Applicant’s arguments, filed 11/2/2021, with respect to the rejection(s) of claim(s) 1-8 and 10-12 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, Applicant’s amendments to the compositional ranges of Claim 1 overcome the teachings of Kumagai and Ogura.  Therefore, the rejection have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fugono, as detailed above.
The provisional obviousness-type double patenting rejections over U.S. App. Nos. 16/487428 and 15/558477 are withdrawn in view of Applicant’s amendments to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOHN A HEVEY/Primary Examiner, Art Unit 1735